Citation Nr: 1133134	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1982 to May 1986 and from February 1988 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that in an August 2011 statement, the Veteran's representative indicated that this claim was on appeal from a September 2001 rating decision.  However, a review of the record shows that while the Veteran did appeal the September 2001 rating decision, the issue at that time was entitlement to service connection for a psychiatric disability.  This issue was ultimately granted in a March 2003 rating decision and was considered to be a full grant of benefits sought on appeal.  There is no indication from the evidence of record that the Veteran expressed his disagreement with the disability rating assigned in the March 2003 rating decision.  Therefore, this case is correctly considered to be on appeal from an October 2007 rating decision. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran receives regular mental health counseling at the VA Medical Center.  However, the most recent VA Medical Center treatment note of record is from August 2007, just following the Veteran's hospitalization for serious suicidal and homicidal ideations.  

The Veteran was last afforded a VA examination in September 2007.  The Board notes that the severity of the Veteran's psychiatric symptoms described in the mental health treatment notes of record is markedly different from that which were described in the September 2007 VA examination.  In this regard, the VA examination report showed the Veteran to be functioning fairly well and adjusting to his psychiatric disability.  However, the treatment notes of record for the same time frame indicated that the Veteran was rather seriously impaired by his psychiatric disability to the point where he was hospitalized for the disability just one month prior to his most recent VA examination.

Additionally, in an August 2011 statement, the Veteran's representative reported that the Veteran's symptoms have continued to increase in severity.  Further, the Veteran's representative noted that the Veteran's employment history was rather sporadic as he routinely had to leave jobs as a result of troubles caused by his psychiatric symptoms.  The Veteran's representative also noted that there is no employment history of record for the past four years.  

Therefore, the Board finds that the Veteran should be afforded  new VA examination to accurately determine the current level of severity of all impairment resulting from his psychiatric disability, to include its impact on the his ability to obtain and maintain gainful employment.

Additionally, current VA Medical Center mental health treatment notes and the Veteran's employment history from the recent past should be obtained prior to a decision being rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified, but not provided by the Veteran, to include all current VA Medical Center mental health treatment records since August 2007 not already of record in the claims files and the Veteran's recent employment history.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of all impairment resulting from his psychiatric disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO/AMC should ensure that all information required for rating purposes is provided.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected psychiatric disability on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain and maintain gainful employment.

The rationale for all opinions expressed must be provided.

3. The RO/AMC should undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

